Citation Nr: 0013488	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-19 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to tobacco use and/or 
nicotine dependence during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of a September 1998 rating decision 
of the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

No competent medical evidence linking the veteran's COPD with 
the use of tobacco in service or to nicotine dependency 
developed during service has been submitted.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for COPD.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for his COPD that he 
believes is related to tobacco use and nicotine dependence 
that he developed while on active duty.  He asserts that 
while on active duty he was encouraged to smoke and that in 
order to take a break from work, one needed to smoke.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993), the VA 
General Counsel (VAGC) held that direct service connection 
may be granted if the evidence shows injury or disease 
resulting from tobacco use in service.  Thereafter, In June 
1993, VACG clarified that its February 1993 opinion did not 
mean that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, it means that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  VACG held that the claimant must demonstrate 
that the disability resulted from use of tobacco during 
service, and the adjudicator must take into consideration the 
possible effect of smoking before and after service.

In VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997), the General 
Counsel issued an opinion clarifying when service connection 
may be granted for disability or death due to nicotine 
dependence caused by in-service tobacco use.  The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The Board is bound in its decisions 
by the precedent opinions of the chief legal officer of the 
Department of Veterans Affairs. 38 U.S.C.A. 7104(c) (West 
1991).  

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  38 U.S.C.A 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If a particular 
claim is not well grounded, then the appeal fails and there 
is no duty to assist in developing facts pertinent to the 
claim and the claim must be denied.  Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997)

Generally, to establish a plausible claim, a claimant must 
present medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Ibid; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  
Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19 
(1993).

In the instant case, competent medical evidence has not been 
presented showing a nexus, or link, between the veteran's 
COPD and tobacco use in service or nicotine dependence 
developed during service.  In support of his claim, the 
veteran has submitted copies of reports of medical treatment, 
many already of record, for COPD, beginning in 1974 and 
continuing for many years.  There is no indication in these 
records that the COPD is related to smoking that began during 
service or that the veteran developed nicotine dependence 
during service.  It should be emphasized that to be deemed 
well grounded, a claim must be supported by evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  When, as in the present case, a condition is not 
shown in service or for many years later, competent medical 
evidence is required to link the current condition with 
remote events of service; otherwise, the service connection 
claim is not well grounded.  Grivois v. Brown, 6 Vet. App. 
136 (1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Under 
these circumstances, as there is not evidence to render the 
claim plausible, service connection must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Consequently, I see no basis 
upon which to comply with the representative's request in 
this regard.


ORDER

The claim for service connection for COPD secondary to 
tobacco use and/or nicotine dependence during service is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

